EXHIBIT 10.29

[logo2.jpg]


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
January 3, 2005 (the “Hire Date”), by and between MASTEC, INC., a Florida
corporation (the “Company”), and GREGORY S. FLOERKE (“Employee”).


RECITALS

        The Company desires to employ Employee and Employee desires to be
employed by the Company on the terms and subject to the conditions set forth in
this Agreement.

        ACCORDINGLY, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the Company and Employee agree
as follows:


TERMS

1.     Employment. The Company employs Employee and Employee accepts such
employment and agrees to perform the services specified in this Agreement, upon
the terms and subject to the conditions set forth in this Agreement.

2.     Term.

  a.    General. The term of Employee’s employment under this Agreement will be
for two (2) year from the Hire Date through January 2, 2007, unless earlier
terminated in accordance with this Agreement (the “Term”).


  b.    Renewal. The Company shall advise the Employee of the Company’s
intention to renew or extend Employee’s employment on June 2, 2006, six months
prior to the last day of the Term of this Agreement. If the Company advises the
Employee that the Company intends to renew or extend Employee’s employment, and
the Employee agrees to renewal, the parties shall execute a renewed, extended or
replacement Employment Agreement within thirty (30) days from the date the
Company advises Employee that the Company intends to renew or extend Employee’s
employment. If the Company advises the Employee that the Company does not intend
to renew or extend Employee’s employment, Employee, on completion of the initial
Term set out in Section 2(a), shall be entitled to severance as set out in
Section 11(f) herein,


3.     Duties.

  a.    Position. During the Term, Employer will serve as Chief Operations
Officer for the Company with oversight responsibility for the Energy,
Intelligent Traffic Signals and Broadband divisions of the Company. Subject to
the direction of the Chief Executive Officer (CEO), Employee will perform all
duties commensurate with his position and as may otherwise be assigned to him by
the CEO or the Board of Directors of the Company. If requested by the Company,
Employee will serve as an officer or director of any subsidiary of the Company,
without additional compensation; provided however, that if Employee is asked to
serve as a director of any subsidiary of the Company, Employee may resign or
refuse to accept such appointment without causing a breach of this Agreement by
Employee. If asked to serve as an officer or director of a subsidiary of the
Company, Employee will be provided those officer and director indemnifications
provided to other officers and directors of the Company and any such subsidiary.


  b.    Full Time and Attention. During the Term, Employee will devote his full
business time and energies to the business and affairs of the Company and will
use his best efforts, skills and abilities solely to promote the interests of
the Company and to diligently and competently perform his duties, all in a
manner in compliance with all applicable laws and regulations and in accordance
with applicable policies and procedures adopted or amended from time to time by
the Company, including, without limitation, the 2000 Personal Responsibility
Code, a copy of which Employee acknowledges having received. Employee’s primary
place of employment shall be at the Company’s primary place of business in
Miami-Dade County, Florida; however, Employee agrees and acknowledges that a
material part of the time devoted to his duties and position hereunder will
require that Employee travel on behalf of the Company.


4.     Compensation and Benefits.

  a.    Base Salary During the first year of the Term, Employee will be paid, as
compensation for services rendered pursuant to this Agreement and Employee’s
observance and performance of all of the provisions of this Agreement, the
amount of Three Hundred Thousand and No/100 Dollars ($300,000.00) per annum (the
“Base Salary”). During the second year of the Term, Employee will be paid a Base
Salary of Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00) per
annum. The Base Salary will be payable in accordance with the normal payroll
procedures of the Company as in effect from time to time.


  b.    Benefits. During the Term, Employee will be entitled to participate in
or benefit from, in accordance with the eligibility and other provisions
thereof, such life, health, medical, accident, dental and disability insurance
and such other benefit plans as the Company may make generally available to, or
have in effect for, other employees of the Company at the same general level as
Employee. The Company retains the right to terminate or amend any such plans
from time to time in its sole discretion.


  c.    Performance Bonus. Employee shall be entitled to participate in the
Company’s bonus plan for senior management (the “SMBP”).


  d.    Stock Options. Subject to the approval of the Compensation Committee of
the Board of Directors of the Company, Employee shall receive 40,000options on
the effective date of this Agreement.


  e.    Expenses. The Company will reimburse Employee, in accordance with the
Company’s expense reimbursement policies as may be established from time to time
by the Company, for all reasonable travel and other expenses actually incurred
or paid by him during the Term in the performance of his services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as the Company may require.


  f.    Withholding. All payments under this Agreement will be subject to
applicable taxes and required withholdings.


5.     Representations of Employee. Employee represents and warrants that he is
not, (i) a party to any enforceable employment agreement or other arrangement,
whether written or oral, with any past employer, that would prevent or restrict
Employee’s employment with the Company; (ii) a party to or bound by any
agreement, obligation or commitment, or subject to any restriction, including,
but not limited to, confidentiality agreements, restrictive covenants or
non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.

6.     Confidentiality.

  a.    Confidentiality of this Agreement. Employee acknowledges that the
provisions of this Agreement are highly confidential and that disclosure of this
Agreement or its terms would be extremely prejudicial to the Company.
Accordingly, neither the Company nor Employee will disclose the terms of this
Agreement to any other person or entity (other than immediate family and
financial and legal advisors with a need-to-know and who agree to the
confidentiality provisions of this Agreement) without the prior written consent
of the other party, except that (i) the Company may disclose this Agreement or
its terms if in the reasonable opinion of counsel for the Company such
disclosure is required by applicable law or regulation; and, (ii) Employee may
disclose this Agreement in court filings or pleadings by Employee to enforce its
terms and conditions or as otherwise may be necessary to comply with the
requirements of law, after providing the Company with not less than five (5)
days prior written notice of Employee’s intent to disclose.


  b.    Confidential Information. Employee acknowledges that as a result of his
employment with the Company, Employee will gain knowledge of, and access to,
proprietary and confidential information and trade secrets of the Company and
its subsidiaries and affiliates, including, without limitation, (1) the identity
of customers, suppliers, subcontractors and others with whom they do business;
(2) their marketing methods and strategies; (3) contract terms, pricing, margin,
cost information and other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees, including
Employee; (7) their business plans, models or strategies and the information
contained therein; (8) their sources, leads or methods of obtaining new
business; and (9) all other confidential information of, about or concerning the
business of the Company and its subsidiaries and affiliates (collectively, the
“Confidential Information”). Employee further acknowledges that such
information, even though it may be contributed, developed or acquired by
Employee, and whether or not the foregoing information is actually novel or
unique or is actually known by others, constitutes valuable assets of the
Company developed at great expense which are the exclusive property of the
Company or its subsidiaries and affiliates. Accordingly, Employee will not, at
any time, either during or subsequent to the Term, in any fashion, form or
manner, directly or indirectly, (i) use, divulge, disclose, communicate, provide
or permit access to any person or entity, any Confidential Information of any
kind, nature or description, or (ii) remove from the Company’s or its
subsidiaries’ or affiliates’ premises any notes or records relating thereto, or
copies or facsimiles thereof (whether made by electronic, electrical, magnetic,
optical, laser acoustic or other means) except in the case of both (i) and (ii),
(A) as reasonably required in the performance of his services to the Company
under this Agreement, (B) to responsible officers and employees of the Company
who are in a contractual or fiduciary relationship with the Company and who have
a need for such information for purposes in the best interests of the Company,
(C) for such information which is or becomes generally available to the public
other than as a result of an unauthorized disclosure by Employee, and (D) or as
otherwise necessary to comply with the requirements of law, after providing the
Company with not less than five (5) days prior written notice of Employee’s
intent to disclose. Employee acknowledges that the Company would not enter into
this Agreement without the assurance that all Confidential Information will be
used for the exclusive benefit of the Company.


  c.    Return of Confidential Information. Upon request by the Company,
Employee will promptly deliver to the Company all drawings, manuals, letters,
notes, notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.


7.     Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by Employee (whether at the request
or suggestion of any officer or employee of the Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term which arise from the fulfillment of Employee’s duties
hereunder and which may be directly or indirectly useful in the business of the
Company will be promptly and fully disclosed in writing to the Company. The
Company will have the entire right, title and interest (both domestic and
foreign) in and to such Intellectual Property, which is the sole property of the
Company. All papers, drawings, models, data and other materials relating to any
such idea, material or invention will be included in the definition of
Confidential Information, will remain the sole property of the Company, and
Employee will return to the Company all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon the earlier of the Company’s request
therefor, or the expiration or termination of Employee’s employment hereunder.
Employee will execute, acknowledge and deliver to the Company any and all
further assignments, contracts or other instruments the Company deems necessary
or expedient, without further compensation, to carry out and effectuate the
intents and purposes of this Agreement and to vest in the Company each and all
of the rights of the Company in the Intellectual Property.

8.     Covenants.

  a.    Non-Competition and Non-Solicitation. Employee acknowledges and agrees
that the Company’s and its subsidiary and affiliated companies’ (collectively,
the “Companies”) telecommunications infrastructure services businesses (the
“Business”) are conducted throughout the United States of America and the
Commonwealth of Canada. Until one (1) year following the date of the termination
of Employee’s employment with the Company (the “Period of Non-Competition”) and
within the United States of America and the Commonwealth of Canada (including
their possessions, protectorates and territories, the “Territory”), Employee
will not (whether or not then employed by the Company for any reason), without
the Company’s prior written consent:


  (i)     directly or indirectly own, manage, operate, control, be employed by,
act as agent, consultant or advisor for, or participate in the ownership,
management, operation or control of, or be connected in any manner through the
investment of capital, lending of money or property, rendering of services or
otherwise, with, any business of the type and character engaged in and
competitive with the Business. For these purposes, ownership of securities of
one percent (1%) or less of any class of securities of a public company will not
be considered to be competition with the Business;


  (ii)     solicit, persuade or attempt to solicit or persuade or cause or
authorize directly or indirectly to be solicited or persuaded any existing
customer or client, or potential customer or client to which the Companies have
made a presentation or with which the Companies have been having discussions, to
cease doing business with or decrease the amount of business done with or not to
hire the Companies, or to commence doing Business with or increase the amount of
Business done with or hire another company;


  (iii)     solicit, persuade or attempt to solicit or persuade or cause or
authorize directly or indirectly to be solicited or persuaded the business of
any person or entity that is a customer or client of the Companies, or was their
customer or client within two (2) years prior to cessation of Employee’s
employment by any of the Companies or any of their subsidiaries, for the purpose
of competing with the Business; or


  (iv)     solicit, persuade or attempt to solicit or persuade, or cause or
authorize directly or indirectly to be solicited or persuaded for employment, or
employ or cause or authorize directly or indirectly to be employed, on behalf of
Employee or any other person or entity, any individual who is or was at any time
within six (6) months prior to cessation of Employee’s employment by the
Companies, an employee of any of the Companies.


  If Employee breaches or violates any of the provisions of this Section 8, the
running of the Period of Non-Competition (but not of any of Employee’s
obligations under this Section 8) will be tolled with respect to Employee during
the continuance of any actual breach or violation. In addition to any other
rights or remedies the Company may have under this Agreement or applicable law,
the Company will be entitled to receive from Employee reimbursement for all
attorneys’ and paralegal fees and expenses and court costs incurred by the
Companies in enforcing this Agreement and will have the right and remedy to
require Employee to account for and pay over to the Company all compensation,
profits, monies, accruals or other benefits derived or received, directly or
indirectly, by Employee from the action constituting a breach or violation of
this Section 8.


  b.       Exceptions. Telecommunications operators (such as Sprint, MCI, AT&T)
cable companies, communication equipment manufacturers, and other non
construction or installation customers of the Company shall not be considered
engaged in and competitive with the Business.


9.     Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Sections 6, 7 and 8 of this Agreement are reasonable
for the purpose of protecting the value of the business and goodwill of the
Companies. It is the desire and intent of the parties that the provisions of
Sections 6, 7 and 8 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If any particular provisions or portions of Sections 6, 7 and 8 are adjudicated
to be invalid or unenforceable, then such section will be deemed amended to
delete such provision or portion adjudicated to be invalid or unenforceable;
provided, however, that such amendment is to apply only with the respect to the
operation of such section in the particular jurisdiction in which such
adjudication is made.

10.     Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Sections 6, 7 and 8 by Employee are
special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of Sections
6, 7 or 8, the Companies will suffer irreparable injury and that monetary
damages would not provide an adequate remedy at law and that no remedy at law
may exist. Accordingly, in the event of such breach or threatened breach, the
Company will be entitled, if it so elects and without the posting of any bond or
security, to institute and prosecute proceedings in any court of competent
jurisdiction, in law and in equity, to obtain damages for any breach of Sections
6, 7 or 8 or to enforce the specific performance of this Agreement by Employee
or to enjoin Employee from breaching or attempting to breach Sections 6, 7 or 8.
In the event the Company believes that the Employee has breached Employee’s
obligations under Sections 6, 7 or 8, or threatens to do so, it shall promptly
provide the Employee written notice of such belief setting forth the basis for
its belief and, (unless under exigent circumstances, as determined by the
Company at its sole discretion, it would harm the Company to delay the
institution of legal proceedings) five (5) business days to respond to the
notice, prior to the initiation of legal proceedings.

11.     Termination. This Agreement and Employee’s employment under this
Agreement may be terminated upon the occurrence of any of the events described
in, and subject to the terms of, this Section 11:

  a.    Death. Immediately and automatically upon the death of Employee.


  b.    Disability. At the Company’s option, immediately upon written notice if
Employee suffers a “permanent disability,” meaning any incapacity, illness or
disability of Employee which renders Employee mentally or physically unable to
perform his duties under this Agreement for a continuous period of sixty (60)
days, or one hundred twenty (120) days (whether or not consecutive), during the
Term, as reasonably determined by the Company.


  c.    Termination for Cause. At the Company’s option, immediately upon notice
to Employee, upon the occurrence of any of the following events (each “Cause”),
(i) Employee being convicted of any felony (whether or not against the Company
or its subsidiaries or affiliates); (ii) a material failure of Employee to
perform Employee’s responsibilities after ten (10) days’ written notice given by
an Executive Officer to Employee, which notice shall identify the Employee’s
failure in sufficient detail and grant Employee an opportunity to cure such
failure within such ten (10) day period (“Notice”); (iii) a breach by Employee
of any of his obligations under Sections 6, 7 or 8; (iv) any material act of
dishonesty or other misconduct by Employee against the Company or any of its
subsidiaries or affiliates; (v) a material violation by Employee of any of the
policies or procedures of the Company or any of its subsidiaries or affiliates,
including without limitation the 2000 Personal Responsibility Code, provided,
however, that if such violation is curable, then Employee will be given ten (10)
days’ written Notice and the opportunity to cure such violation; or (vi)
Employee voluntarily terminates this Agreement or leaves the employ of the
Company or its subsidiaries or affiliates for any reason, other than Good
Reason.


  d.    Termination Without Cause. At the Company’s option for any reason, or no
reason, upon five (5) days’ notice to Employee given by the CEO.


  e.    Termination with Good Reason. At Employee’s option, upon not less than
fifteen (15) business days’ written notice to the Company, and the Company’s
failure to cure within such fifteen (15) business days, upon the occurrence of
any of the following events (each “Good Reason”) (i) the material diminution of,
Employee’s position, duties, titles, offices and responsibilities with the
Company; (ii) a reduction or material delay in payment of Employee’s
compensation and benefits; (iii) a relocation of the Company’s principal
executive offices outside of Miami-Dade, Broward, Palm Beach or Monroe Counties,
Florida; or (iv) a breach of any other material provision of this Agreement by
the Company.


  f.    Payments After Termination. If this Agreement and Employee’s employment
hereunder are terminated for the reasons set forth in Sections 11(a) or 11(b),
then Employee or Employee’s estate will receive the Base Salary and any
Performance Bonus earned through the date of death or disability to which
Employee would have been entitled for the year in which the death or disability
occurred in accordance with the terms of this Agreement, and all of Employee’s
Stock Options shall immediately vest. If the Company terminates this Agreement
and Employee’s employment hereunder for the reasons set forth in Section
11(c)(i-vi), then (i) Employee will receive his Base Salary through the date of
termination and (ii) Employee will forfeit any entitlement that Employee may
have to receive any performance bonus. If this Agreement is terminated for the
reason set forth in Section 11(d) or Section 11(e), then (i) Employee will
receive his Base Salary, and benefits set forth in Section 4(b) hereof
(collectively, with the payment of the Base Salary, the “Severance Benefits”),
for a period of twelve (12) months from the date of termination (the “Severance
Period”). If this Agreement is terminated by reason of the Company’s notice to
Employee that the Company does not intend to renew or extend Employee’s
employment, as allowed per Section 2(b), then Employee, on completion of the
initial term of this Agreement, will receive the Severance Benefits for a period
of six (6) months from the last day of the initial term of this Agreement. The
Severance Benefits shall be payable in accordance with the Company’s payroll
procedures and subject to applicable withholdings, and (ii) Employee will
forfeit any entitlement that Employee may have to receive any performance bonus
and provided however, upon payment by the Company of the amounts described in
this Section 11(f), Employee will not be entitled to receive any further
compensation or benefits from the Company whatsoever.


  g.    General. Notwithstanding anything to the contrary set forth in this
Agreement, the provision of payments after termination in accordance with the
provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) housing, automobile and expense allowances, (iii) vested benefit and
welfare entitlements; (iv) unemployment compensation, (v) workers compensation
benefits, (vi) accrued vacation time (if consistent with Company policy), (vii)
Base Salary through date of termination.


12.     Miscellaneous.

  a.    Survival. The provisions of Sections 6, 7, 8, 10 and 11 will survive the
termination or expiration of this Agreement for any reason.


  b.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties pertaining to its subject matter and supersedes all prior or
contemporaneous agreements or understandings between the parties pertaining to
the subject matter of this Agreement, and there are no promises, agreements,
conditions, undertakings, warranties, or representations, whether written or
oral, express or implied, between the parties other than as set forth in this
Agreement.


  c.    Modification. This Agreement may not be amended or modified, or any
provision waived, unless in writing and signed by both parties.


  d.    Waiver. Failure of a party to enforce one or more of the provisions of
this Agreement or to require at any time performance of any of the obligations
of this Agreement will not be construed to be a waiver of such provisions by
such party nor to in any way affect the validity of this Agreement or such
party’s right thereafter to enforce any provision of this Agreement, nor to
preclude such party from taking any other action at any time which it would
legally be entitled to take.


  e.    Successors and Assigns. This Agreement may not be assigned or the duties
delegated unless in writing and signed by both parties, except for any
assignment by the Company occurring by operation of law. Subject to the
foregoing, this Agreement will inure to the benefit of, and be binding upon, the
parties and their heirs, beneficiaries, personal representatives, successors and
permitted assigns.


  f.    Notices. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first-class mail, registered or certified, return receipt
requested, postage prepaid, or (ii) delivered personally by independent courier
to the parties at the addresses as follows (or at such other addresses as will
be specified by the parties by like notice):


--------------------------------------------------------------------------------

  If to Employee, then to:


  Gregory S. Floerke
7000 SW 113th Terrace
Pinecrest, Florida 33156-4626


          If to the Company, then to:


  MasTec,
Inc. 800 Douglas Road, Suite 1200
Coral Gables, Florida 33134
Attn: Legal Department
Facsimile: (305) 406-1907


Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addressee (with the return receipt, the courier delivery
receipt or the telecopier answerback confirmation being deemed conclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.

  g.    Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, then such invalidity or
unenforceability will not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable will be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.


  h.    Counterparts. This Agreement may be executed in any number of
counterparts, and all counterparts will collectively be deemed to constitute a
single binding agreement.


  i.    Governing Law; Venue. This Agreement will be governed by the laws of the
State of Florida, without regard to its conflicts of law principles.Employee
consents to the jurisdiction of any state or federal court located within
Miami-Dade County, State of Florida, and consents that all service of process
may be made by registered or certified mail directed to Employee at the address
stated in Section 12 (f) of this Agreement. Employee waives any objection which
Employee may have based on lack of personal jurisdiction or improper venue or
forum non conveniens to any suit or proceeding instituted by the Company under
this Agreement in any state or federal court located within Miami-Dade County,
Florida and consents to the granting of such legal or equitable relief as is
deemed appropriate by the court. This provision is a material inducement for the
Company to enter into this Agreement with Employee.


  j.    Participation of Parties. The parties acknowledge that this Agreement
and all matters contemplated herein have been negotiated between both of the
parties and their respective legal counsel and that both parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through execution. Therefore, the
parties agree that this Agreement will be interpreted and construed without
reference to any rule requiring that this Agreement be interpreted or construed
against the party causing it to be drafted.


  k.    Injunctive Relief. It is possible that remedies at law may be inadequate
and, therefore, the parties will be entitled to equitable relief including,
without limitation, injunctive relief, specific performance or other equitable
remedies in addition to all other remedies provided hereunder or available to
the parties hereto at law or in equity.


  l.    Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.


  m.    Right of Setoff. The Company will be entitled, in its discretion and in
addition to any other remedies it may have in law or in equity, to set-off
against any amounts payable to Employee under this Agreement or otherwise the
amount of any obligations of Employee to the Company under this Agreement that
are not paid by Employee when due. In the event of any such setoff, the Company
will promptly provide the Employee with a written explanation of such setoff,
and an opportunity to register a written protest thereof.


  n.    Descriptive Headings. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.


EXECUTED         this 4th day of January, 2005.


EMPLOYEE


BY: /S/ Gregory S. Floerke
——————————————
Gregory S. Floerke


MASTEC, INC.


BY: /S/ Austin Shanfelter
——————————————
Austin Shanfelter
Chief Executive Officer
